 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   RICARDO MONTIEL, an                     Case No. 2:18-cv-837-FFM
     individual,
12
                          Plaintiff,         [PROPOSED] ORDER RE
13                                           STIPULATION OF DISMISSAL WITH
              v.
14                                           PREJUDICE
     T-MOBILE USA, a California
15   corporation, and DOES 1 through           Honorable Frederick F. Mumm
     50,
16

17                        Defendant.
18
              Good cause appearing, it is hereby ORDERED that the above-entitled action
19
     is dismissed with prejudice with each party to pay his or its own attorney’s fees and
20
     costs.
21
              IT IS SO ORDERED.
22

23   Dated: June 3, 2019                               /s/ Frederick F. Mumm       s
24                                                   Honorable Frederick F. Mumm
                                                      United States District Court
25

26

27

28

                                                                         [PROPOSED] ORDER
                                                                                  144538846.1
